DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for receiving a request to approve an exchange rate, classified in G06Q20/381.
II. Claims 9-16, drawn to a system for determining the status of the virtual currency, classified in G06Q20/065.
III. Claims 17-19, drawn to a system for distributing a cryptocurrency for the purpose of processing patent royalty payments, classified in G06Q20/102.
IV. Claim 20, drawn to a system for executing code that contains at least one rule related to the exchange, classified in G06Q20/38215.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as receiving a request to approve an exchange rate.  Subcombination I can be practiced separately from subcombination II of determining the status of the virtual currency as subcombination I does not require determining the status of the virtual currency in order to receive a request to approve an exchange rate.  In the instant case, subcombination II has separate utility such as determining the status of the virtual currency.  Subcombination II can be practiced separately from subcombination I of receiving a request to approve an exchange rate as subcombination II does not require receiving a request to approve an exchange rate in order to determine the status of the virtual currency.  See MPEP § 806.05(d).

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as receiving a request to approve an exchange rate.  Subcombination I can be practiced separately from subcombination III of distributing a cryptocurrency for the purpose of processing patent royalty payments as subcombination I does not require distributing a cryptocurrency for the purpose of processing patent royalty payments in order to receive a request to approve an exchange rate.  In the instant case, subcombination III has separate utility such as distributing a cryptocurrency for the purpose of processing patent royalty payments.  Subcombination III can be practiced separately from subcombination I of receiving a request to approve an exchange rate as subcombination III does not require receiving a request to approve an exchange rate in order to distribute a cryptocurrency for the purpose of processing patent royalty payments.  See MPEP § 806.05(d).

Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as receiving a request to approve an exchange rate.  Subcombination I can be practiced separately from subcombination IV of executing code that contains at least one rule related to the exchange as subcombination I does not require executing code that contains at least one rule related to the exchange in order to receive a request to approve an exchange rate.  In the instant case, subcombination IV has separate utility such as executing code that contains at least one rule related to the exchange.  Subcombination IV can be practiced separately from subcombination I of receiving a request to approve an exchange rate as subcombination IV does not require receiving a request to approve an exchange rate in order to execute code that contains at least one rule related to the exchange.  See MPEP § 806.05(d).

Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining the status of the virtual currency.  Subcombination II can be practiced separately from subcombination III of distributing a cryptocurrency for the purpose of processing patent royalty payments as subcombination II does not require distributing a cryptocurrency for the purpose of processing patent royalty payments in order to determine the status of the virtual currency.  In the instant case, subcombination III has separate utility such as distributing a cryptocurrency for the purpose of processing patent royalty payments.  Subcombination III can be practiced separately from subcombination II of determining the status of the virtual currency as subcombination III does not require determining the status of the virtual currency in order to distribute a cryptocurrency for the purpose of processing patent royalty payments.  See MPEP § 806.05(d).

Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining the status of the virtual currency.  Subcombination II can be practiced separately from subcombination IV of executing code that contains at least one rule related to the exchange as subcombination II does not require executing code that contains at least one rule related to the exchange in order to determine the status of the virtual currency.  In the instant case, subcombination IV has separate utility such as executing code that contains at least one rule related to the exchange.  Subcombination IV can be practiced separately from subcombination II of determining the status of the virtual currency as subcombination IV does not require determining the status of the virtual currency in order to execute code that contains at least one rule related to the exchange.  See MPEP § 806.05(d).

Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as distributing a cryptocurrency for the purpose of processing patent royalty payments.  Subcombination III can be practiced separately from subcombination IV of executing code that contains at least one rule related to the exchange as subcombination III does not require executing code that contains at least one rule related to the exchange in order to distribute a cryptocurrency for the purpose of processing patent royalty payments.  In the instant case, subcombination IV has separate utility such as executing code that contains at least one rule related to the exchange.  Subcombination IV can be practiced separately from subcombination III of distributing a cryptocurrency for the purpose of processing patent royalty payments as subcombination IV does not require distributing a cryptocurrency for the purpose of processing patent royalty payments in order to execute code that contains at least one rule related to the exchange.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a separate status in the art when they are classifiable together (e.g., searching different electronic resources, or employing different search strategies or search queries) see MPEP 808.02.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner did not contact applicant's representation as it is the Examiner's experience that restrictions such as these are not elected over the phone as the Applicant's representation usually needs time to review the restriction before electing a subcombination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693